Citation Nr: 1519395	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  10-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

By a September 2010 Decision Review Officer (DRO) Decision, a 10 percent rating was assigned for bilateral hearing loss, effective July 24, 2009, the date of the Veteran's claim for an increased rating.   

The issues of entitlement to service connection for a right knee disorder and for a right ankle disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiological evaluations show hearing impairment no worse than Level III hearing in the right ear and Level IV hearing in the left ear during the appeal period.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.

VA examinations were obtained in association with the Veteran's increased rating claim in August 2009 and May 2010.  The Board notes that both examination reports indicate that the claims file was not available for review.  However, the Board finds that the Veteran's hearing loss claim has not been prejudiced.  In this regard, when the issue is the rating of a disability that has already been service-connected, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Cf. Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (holding that, on orthopedic examination that range of motion measurements are not conclusions drawn by a VA examiner that would be affected by review of the claims file; as such, the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner).  Likewise, in this case, the evaluation of the Veteran's hearing loss disability is essentially based on the objective findings derived from a puretone threshold test and a speech discrimination test.  Thus, there is no indication that the degree of hearing loss shown in previous examinations and treatment records would affect the examiner's findings based on the audiological testing performed at the August 2009 and May 2010 VA audiology examinations.  Accordingly, the Board finds that despite the fact that the examiners did not review the claims file, the VA audiological examination reports of record are adequate for the purpose of making a decision on this claim. 

Accordingly, the Board will address the merits of the Veteran's claim.

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the 'present level' of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the rating claim has been pending).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric evaluation.  Ratings for hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100. 

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85. Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86. 

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

During the appeal, VA examined the Veteran in August 2009 and May 2010 to determine the nature and severity of his bilateral hearing loss disability.





On August 2009 VA audiometric testing, the examiner noted the Veteran's reports of difficulty hearing at a distance or in noisy environments, due to his service-connected hearing loss disability.  Pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
30
65
85
LEFT
5
10
60
65
80

The average decibel loss for the right ear was 48.75 dB and for the left ear was 53.75 dB.  The examiner certified that problems with non-organic responses made the combined use of puretone average and speech discrimination inappropriate in this case.  

The Board notes that since the examiner certified that the use of speech discrimination test was not appropriate, the numerical hearing impairment is determined by Table VIA.  See 38 C.F.R. § 4.85(c).  Accordingly, the Veteran's hearing acuity in the right ear is assigned to Level III and the hearing acuity in the left ear is assigned to Level III.  Diagnostic Code 6100, Table VII provides a 0 percent disability rating for the hearing impairment demonstrated by the Veteran at the August 2009 VA examination.

On May 2010 VA audiometric testing, the examiner noted that hearing aids helped and that without hearing aids, the Veteran couldn't hear unless facing the person speaking to him, couldn't hear the television, and had difficulty hearing when background noise was present.  The pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
30
65
85
LEFT
5
10
65
65
85

The average decibel loss for the right ear was 48.75 dB and for the left ear was 56.25 dB.  Speech audiometry revealed speech recognition ability of 80 percent in both the right and left ear.  Based on those results with the utilization of Table VI, the Veteran had Level III hearing impairment in the right ear and Level IV hearing impairment in the left ear.  Applying the results to Table VII, a 10 percent rating would be warranted for bilateral hearing loss based on the May 2010 audiological examination results.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

In light of the puretone threshold averages and speech recognition scores, the Veteran's hearing impairment is not disabling enough to warrant a rating in excess of 10 percent.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  In this regard, the Board also observes that the audiological testing results shown during the current appeal do not reflect exceptional hearing patterns.  38 C.F.R. § 4.86. 

Accordingly, the Board finds that this compensable rating claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against this issue, however, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Consideration has also been given to whether the schedular rating is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation.  Such a referral is warranted where a service-connected disability presents an exceptional or unusual disability picture that renders impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular rating in this case is adequate. There is no showing that the Veteran's service-connected bilateral hearing loss is so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1).  The symptoms of this disability have been accurately reflected by the schedular criteria.  Furthermore, as noted above, the VA examiners recorded the Veteran's report of communicative difficulties.  Thus, the examiner elicited information from the Veteran concerning the functional effects of his hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).   The Board has considered the Veteran's contentions regarding the effects his hearing loss has on his daily life.  Here, while the Veteran's bilateral hearing loss can cause communication problems in many situations, there is no indication that the disability causes an unusual employment impairment or otherwise precludes the Veteran from engaging in daily activities. 

Therefore, without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; 38 C.F.R. § 3.321(b)(1). 

Also, the record does not show, nor has the Veteran contended, that he is unemployable as a result of his service-connected bilateral hearing loss.  Thus, the claim for a total disability rating based on individual unemployability due to service-connected disability need not be discussed further.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

A rating in excess of 10 percent for  bilateral hearing loss is denied.


REMAND

With respect to the issues remaining on appeal, the Board is of the opinion that additional evidentiary development is needed before rendering decisions on the merits of the claims.

The Veteran contends that a right knee and a right ankle disorder are secondary to his service-connected left ankle disorder.

He was provided a VA joints examination in March 2008.  After evaluating the Veteran, the examiner diagnosed right distal fibula fracture with right ankle osteoarthritis and status post right knee bursectomy.  The examiner opined that the Veteran's right ankle and right knee disorders were not due to his service-connected left ankle disorder.  However, the examiner did not provide a specific opinion as to whether the Veteran's right ankle and right knee disorders are aggravated by the service-connected left ankle disorder.  

Based on the evidence of record, the Board finds that the Veteran should be afforded a new VA examination to clarify the nature and etiology of his right knee and right ankle disorders.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination to determine the current nature of any right knee and right ankle disorders and to obtain an opinion as to whether any disability is secondary to his service-connected left ankle disorder.  All necessary tests should be performed.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  

Following review of the claims file and examination of the Veteran, the examiner should respond to the following:  

a. Whether it is at least as likely as not that the Veteran's right knee condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

b. Whether it is at least as likely as not that the right knee condition is due to or caused by the service-connected left ankle disorder.

c. Whether it is at least as likely as not that the right knee condition was aggravated (i.e., worsened) beyond the natural progress by the service-connected left ankle disorder.

d. Whether it is at least as likely as not that the Veteran's right ankle condition had its clinical onset during active service or is related to any in-service disease, event, or injury. 

e. Whether it is at least as likely as not that the right ankle condition is due to or caused by the service-connected left ankle disorder.

f. Whether it is at least as likely as not that the right ankle condition was aggravated (i.e., worsened) beyond the natural progress by the service-connected left ankle disorder.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.

2.  Readjudicate the claims on the merits.  If the benefits sought are not granted, provide the Veteran and his representative with a Statement of the Case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


